Conviction for permitting premises to be used as a place for gaming; punishment, two years in the penitentiary.
The only contention deemed by us necessary to discuss herein is that the first count of the indictment, upon which this conviction was had, does not charge a felony. The material part of said count is as follows:
"That J. M. Bowman on or about the 12th day of August, A.D. 1929, in said county and State, did knowingly permit property and premises there situate, and then and there under his control to be used as a place to bet and wager, and to gamble with dice then and there played."
Appellant cites and relies on Francis v. State,90 Tex. Crim. 67, 233 S.W. 974. Article 625, P. C., provides that if any person shall keep, etc., any premises, building, room or place for the purpose of being used as a place to bet or wager * * * with dice or dominoes, etc., he shall be confined in the penitentiary for riot less than two nor more than four years. Article 627, id. provides that whoever knowingly permits property or premises of which he is owner or which is under his control, to be used for any purpose mentioned in the two preceding articles, *Page 118 
shall be confined in the penitentiary not less than two nor more than four years. The charge against appellant is that he violated the terms of article 627, P. C. The effect of our holding in the Francis case, supra, is to say that if an indictment merely charged that one permits property under his control to be used as a place to bet and wager, etc., that same is not an allegation of the fact that such party kept said premises for the purpose of being used as a place to bet and wager. The proposition above advanced is given emphasis in the case of Fridge v. State, 90 Tex.Crim. Rep.,233 S.W. 979. Article 628, P.C. makes any person who permits any game to be played in his house or a house under his control, guilty of a misdemeanor, and provides an appropriate punishment.
It is the opinion of this court that the intention of the legislature in its phrasing of the above articles was to punish him for a felony who keeps or permits to be kept his premisesfor the purpose of being used as a place where gambling iscarried on. To allege that one permitted his premises to be used as a place where dice were bet at, or where cards were played and bet at, is not equivalent to or tantamount to an allegation that such premises were being kept for the purpose of their use as a gambling house. It seems plain that one by permitting the use of his premises for one game of cards, or one game of dice might be said to have knowingly permitted such premises to be used as a place where such cards were played or such games of dice were played at which bets were made. If the premises were not used habitually or commonly for such gaming so as that the conclusion might be reached that same were kept for the purpose of being used as a gambling resort, — then the owner or keeper of such premises would not seem to fall within the inhibition of article 625, supra, but within that of article 628, P. C. A reading of article 625, supra, makes plain the propotion that before the keeper of the premises would be guilty of a felony, it would have to be alleged and proved that the premises were kept "for the purpose of being used as a place to bet or wager or gamble with cards, dice or dominoes." There being no allegation in this indictment that the premises were kept for the purpose of being used as a place for gaming, it follows that we are of opinion that the conviction for a felony can not be sustained.
The judgment will be reversed and the cause remanded.
Reversed and remanded. *Page 119